Citation Nr: 0921899	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to 
December 1959.  He also had service with the Air Force and 
Army National Guards, with verified and various periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the VA 
RO in White River Junction, Vermont.  This matter was most 
recently before the Board in April 2005, when the case was 
remanded to the RO (via the Appeals Management Center (AMC), 
in Washington, D.C.).  The purpose of the remand was to 
undertake additional procedural and evidentiary development, 
to include obtaining a VA examination.  The Veteran was 
scheduled for the examination, which took place, in February 
2008.  However, the VA examiner, an orthopedic surgeon, 
refrained from offering an opinion as to the nature and 
etiology of the Veteran's condition and recommended that the 
Veteran be seen by a spine specialist.  The AMC made several 
attempts to schedule the Veteran for reexamination; however, 
the Veteran refused to report to examinations scheduled for 
him at two VA locations, and failed to respond to September 
2008 and March 2009 requests to schedule an examination at a 
location that would be more convenient to him.  

Notably, the Veteran currently resides in Canada and was 
informed that he could obtain a VA examination at an American 
Embassy or Consulate.  The claims file reflects that the 
March 2009 letter was returned as undeliverable, and it 
appears that the Veteran has changed addresses without 
informing VA.  The Board notes that it is well established 
that it is his responsibility to keep VA advised of his 
whereabouts in order to facilitate the conducting of medical 
inquiry.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Therefore, the 
Board finds that the RO complied with all requested 
development actions ordered in the Board's April 2005 remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this 
regard, the RO supplied adequate notice to the Veteran of the 
steps he needed to take to obtain a VA examination on foreign 
soil, and informed him of the consequences of failing to 
respond to VA correspondence and/or report to the examination 
without providing good cause.  A supplemental statement of 
the case (SSOC), dated in May 2009, continued and confirmed 
the previous denial.  






FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  A chronic low back disorder was first manifested many 
years post service, and is not otherwise shown to be related 
to the Veteran's period of military service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  

In this case, in letters dated in November 2002, December 
2002, February 2003, December 2005, October 2006, and 
February 2008, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, February 
2008 notice letter informed the Veteran as to disability 
ratings and effective dates.  As noted above, the claim was 
last adjudicated via an SSOC issued in May 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's private treatment records, and a VA examination.  
Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran.  

Significantly, the Board notes that the Veteran's service 
treatment records (STRs) are unavailable for review.  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that when "VA is unable to locate a claimant's 
records, it should advise him to submit alternative forms of 
evidence to support his claim and should assist him in 
obtaining sufficient evidence from alternative sources."  
Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see 
also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Here, 
in a February 2003 response to the RO's request for the 
Veteran's STRs, the National Personnel Records Center (NPRC) 
indicated that his STRs were not available due to possible 
destruction in a fire at the NPRC in 1973.  The Veteran was 
advised of the unavailability of his service medical records 
in the aforementioned February 2003 notice letter, which also 
advised the Veteran to submit records and other evidence that 
could establish his claim for service connection.  In March 
2003, the Veteran prepared a response to an NA Form 13055 
(Request for Information Needed to Reconstruct Medical Data), 
in which he provided unit information and confirmation of his 
presence in Augsburg, Germany during the time of his alleged 
injury.  The NPRC attempted to verify that the Veteran was 
treated for an injury using the unit's sick/morning reports, 
and replied to the RO's request for information in June 2003.  
Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claim 
for a low back disorder.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  38 C.F.R. § 3.655 (a) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Id.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record. 38 C.F.R. § 3.655(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he currently has a low back 
disorder related to a low back injury sustained while 
practicing with his unit's wrestling team in service.  

As noted above, as a consequence of the missing STRs, the 
Board will base its decision on the evidence of record.  
However, the Board is cognizant that when STRs are lost or 
missing, the Court has held that VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217- 
18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Of preliminary importance, also noted above, the Veteran 
failed to provide a timely response to multiple inquiries 
made to schedule a VA examination at an American Consulate.  
The Board also notes that the Veteran has been given every 
opportunity to be medically reevaluated for the purposes of 
establishing entitlement to VA benefits; however, he has 
cancelled scheduled appointments on multiple occasions, and 
has failed to respond to inquiries to reschedule an 
examination.  The Veteran has not submitted any additional 
evidence to support his claim or responded to requests to 
schedule another examination.  As no good cause has been 
shown, the claim must be rated based on the evidence of 
record.  

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for a back disorder.  There is no 
medical evidence reflecting the presence of a low back 
disability during the periods of the Veteran's active 
service.  As noted above, his service treatment records were 
lost in a fire or have not been found.  An attempt by the 
NPRC was made to confirm the Veteran's allegations through 
the use of sick/morning reports; however, the investigation 
failed to confirm that the Veteran was sick or hospitalized 
during his active duty service.  Notably, complaint of, 
diagnosis of, or treatment for a back disorder was not 
indicated in the record until approximately 15 years after 
the Veteran was discharged from service.  This is strong 
evidence against a finding of any continuity of 
symptomatology and against his claim for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

The Board recognizes that the Veteran has a current diagnosis 
for a low back disorder.  Private treatment records, dated 
from May 1974 to August 2002 show diagnoses of and treatment 
for acute low back pain and left sciatica, L1-L2 disc 
protrusion and L4 root impingement for which the Veteran 
underwent surgery, and mild degenerative disc disease, 
bilateral osteoarthritis of the facet joints, moderate right 
neural foraminal stenosis, and suspected impingement of the 
exiting right L5 nerve root.  

Moreover, a private physician, in August 2002, opined that 
the Veteran's chronic back pain was the result of injuries 
sustained while he was on active duty from 1958 to 1959.  The 
physician attributed the Veteran's back disorder to his being 
made to perform strenuous work as a member of an artillery 
battery unit.  The August 2002 private physician letter is 
the only evidence that supports the Veteran's claim.  As the 
Veteran's service medical records were unavailable for 
review, the opinion appears to be based on no more than the 
Veteran's uncorroborated accounts of injuring himself in 
service without further elaboration or explanation as to how 
the physician arrived at the conclusion.  Hence the Board 
finds that this does not constitute competent and persuasive 
evidence of a nexus between a current back disorder and 
service.  The Board notes that when the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993), Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  An evaluation of the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board observes that in May 1974, the Veteran was 
hospitalized at St. Mary's Hospital in Montreal with low back 
pain with left sciatica which had had its onset the previous 
March. He again was hospitalized at Jewish General Hospital 
in November 1974 with radiating low back pain, said to have 
begun in April 1974.  The Board finds that the medical 
history of his low back condition provided by the Veteran in 
1974 for treatment purposes is more credible than what the 
Veteran has provided in support of his claim for compensation 
benefits.

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §  3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced a low back 
disorder since military service, the evidence fails to 
support his recollections.  As noted above, post-service 
treatment for a spine disorder is not shown until many years 
after discharge from service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for a low back 
disorder, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


